Exhibit 10.1

 

[x1_c84644a001.jpg] 

 

David M. Cote Honeywell 973 455-6768 Chairman and P.O. Box 3000 973 455-4002 Fax
Chief Executive Officer Morristown, NJ 07962-2496 dave.cote@honeywell.com

 

February 24, 2012

 

Darius Adamczyk

11729 Egrets Point Drive

Charlotte, NC 28278

 

Dear Darius:

 

I am pleased to confirm your promotion to President of Honeywell Process
Solutions (Band 6), located in either Bracknell, U.K. or Houston Texas,
reporting to Roger Fradin. Your promotion will be effective on the date (which
date will be within the next ninety (90) days) mutually agreed upon between you
and Roger, in writing (the “Effective Date”).

 

COMPENSATION

 

Base Salary: As of the Effective Date, your annual base salary will be increased
to $525,000.00. Base salary reviews occur annually and any adjustments are
generally at the end of the first quarter of the calendar year. Adjustments are
based on your performance and other relevant factors. You will next be eligible
for a merit increase in March 2013.

 

Annual Incentive Compensation: As of the Effective Date, your target incentive
compensation opportunity will be increased to 60% of your annual cash base
salary earnings during the year. Incentive compensation awards are paid in the
first quarter of the following year. For 2012, your incentive compensation shall
be pro-rated to reflect the portion of the year that your incentive target was
60% versus 50%.

 

Long Term Incentive Awards: You will continue to be eligible for annual
long-term incentive awards consisting of stock options, restricted stock units,
or cash awards, or some combination thereof, as determined by the Company in its
discretion. The actual grant sizes, if any, will be determined by your
performance and future career potential with Honeywell. The terms of all
long-term incentive awards are governed by the terms of the applicable stock
plan and the relevant award agreements.

 

OTHER EXECUTIVE BENEFITS

 

You will continue to be entitled to the following Executive Benefits:

•Vacation: You will be eligible for four (4) weeks’ vacation.

•Excess Liability Insurance: Honeywell will pay the annual premium for an Excess
Liability Insurance policy that provides $5,000,000 of coverage per occurrence.

•Executive Severance: You will be covered under the Severance Pay Plan for
Designated Employees of Honeywell International Inc. (Career Band 6) (the
“Severance Plan”). Under the current terms of the Severance Plan, Honeywell will
provide you with 12 months of base salary continuation if your employment is
involuntary terminated (other than for “Cause,” as defined under the Severance
Plan). You will be required to execute a release of claims in favor of Honeywell
and its affiliates, and you may be required to agree to certain
non-solicitation, non-disclosure and non-competition covenants, as a condition
of receiving executive severance benefits.

•Flexible Perquisite Allowance: Honeywell provides a $25,000 Flexible Perquisite
Allowance that is paid in installments at the beginning of each quarter.

 



Darius Adamczyk

February 24, 2012

Page 2

 

SPECIAL CONSIDERATION

 

You shall also be entitled to the following special long term incentive grants.
However, because all equity grants made in the first quarter of 2012 are subject
to the review and approval of the Management Development and Compensation
Committee of the Board of Directors (“MDCC”) at a meeting currently scheduled
for February 29, 2012, these terms and conditions shall not be deemed final
until the MDCC approves them on such date. Moreover, if you have not accepted
this offer by February 28, 2012, neither the stock option nor the restricted
unit grants detailed below shall be made unless, or until, the MDCC approves
such grants at its next regularly scheduled meeting, in which case that approval
date, rather than February 29, 2012, shall be the grant date for all purposes.

 

1.Restricted Units. You shall receive a grant of one hundred thousand (100,000)
restricted units (“Special Grant RUs”). These Special Grant RUs shall be in lieu
of your annual 2012 restricted unit grant and shall vest in one third increments
on the third, fifth and seventh anniversaries of their grant date.

2.Stock Options. You shall receive a grant of one hundred thousand (100,000)
stock options (“Special Option Grant”). This Special Option Grant shall be in
lieu of your annual 2012 stock option grant. Options granted under the Special
Option Grant shall vest ratably (25% per year) on the first, second, third and
fourth anniversaries of their grant date.

3.Growth Plan Units. You shall receive seven thousand (7,000) growth plan units
(“GPUs”) for the 2012-2013 performance cycle. This GPU grant will be in lieu of
any other grant for the 2012-2013 performance cycle.

 

In the event you are terminated involuntarily other than for Cause (as that term
is defined in the 2011 Stock Incentive Plan), you shall be entitled to vest,
immediately as of your last day of employment, in the next tranche of restricted
units and stock options granted under the Special Grant RUs and Special Option
Grant, respectively.

 

RELOCATION

 

As part of your offer, you are eligible for the relocation program that applies
to the circumstances of your particular situation (i.e., either an expatriate
assignment or a domestic relocation). The details of the applicable program,
including provisions related to tax gross-ups, tax equalization, clawbacks for
voluntary termination, etc., will be forthcoming when the location of your
position has been agreed upon.

 

In addition, however, an exception to policy has been granted should you
experience a loss on sale of your primary residence based on current market
conditions. This loss on sale will be allocated 100% to Honeywell (rather than
the $20,000.00 standard policy amount). Should you elect to leave Honeywell
prior to the first/second anniversary of the Effective Date, you will be
required to reimburse Honeywell 100%/70% of the actual amount reimbursed
hereunder, including any tax gross-ups.

 

PENSION PROVISION

 

As of the Effective Date, you will become eligible to participate in the
Honeywell Retirement Earnings Plan (“REP”), which provides a benefit, expressed
as an immediate lump sum, equal to 6% of final average pay times years of
service. You can consult the REP’s Summary Plan Description for further details.

 



Darius Adamczyk

February 24, 2012

Page 3

 

In addition, you shall be eligible for a supplemental benefit (“SERP”) in an
amount equal to the benefit to which you would have been entitled (A)(i) had you
commenced participation in the REP as of July 2, 2008, and (ii) if the IRS
limitations on benefits and compensation did not apply, offset by (B) your
actual earned REP benefit.

 

INTELLECTUAL PROPERTY AGREEMENTS

 

As a condition of the employment offer described herein, you are required to
execute the enclosed copies of (i) Honeywell’s “Employee Agreement Relating to
Trade Secrets, Proprietary and Confidential Information” (the “IP Agreement”),
and (ii) Honeywell’s Noncompete Agreement for Senior Executives, along with the
Addendum thereto (“Noncompete Agreement”).

 

OFFER ACCEPTANCE

 

Please indicate your acceptance of this offer by signing this letter in the
space provided and returning it, along with an executed copy of the IP Agreement
and Noncompete Agreement, to Mark James.

 

Honeywell has a long and distinguished history. But, more importantly, we are a
company with a terrific future and a great place to work. Our performance
culture drives growth for us and competitive advantage for our customers. We
hire the best people; give them every possible opportunity to learn, grow, and
develop; and reward them for their contributions. We offer career paths that
span product lines, job types, businesses, and countries.

 

Darius, I very much look forward to continue working with you as we grow the
business.

 

If you have any questions or need any further information about our offer,
please contact me directly.

 

Congratulations,

 

 [x1_c84644a002.jpg]

 

Dave Cote

Chairman and CEO

Honeywell International Inc.

 

Read and Accepted:

 

/s/ Darius Adamczyk   Feb. 27, 2012   Signature   Date  

 

All businesses experience changing conditions. Accordingly, we reserve the right
to change work assignments, reporting relationships and staffing levels to meet
business needs, and your employment with Honeywell will be on an “at will”
basis. This means that there is no guarantee of employment for any specific
period, and either you or Honeywell may terminate your employment at any time.

 